DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application claims priority to US Application No. 15/631,170 filed 6/23/2017, which claims priority to US Application No. 14/617,306 filed 2/9/2015, which is a CON of PCT/US13/60956 filed 9/20/2013, which claims priority to provisional application 61/704,076 filed 9/21/2012. 
	The instant application has been examined with a priority date of 9/20/2013 because the provisional application does not provide adequate support for all claimed features. 

Claims Status
Claims 1-9 have been cancelled. 
Claims 28-33 have been added. 
Claims 10-33 remain pending and area allowed. 

Drawings
	The replacement sheets filed 10/11/2021 have been received and are accepted. The previous objection is withdrawn. 





Allowable Subject Matter
Claims 10-33 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention. The allowable features are as follows, with each of independent claims 10, 19, and 33 reciting the following limitations:
generating first and second normalized merchandise data by converting the different formats of the first and second merchandise data into a single common format;
facilitating a publisher with generating a first merchandise frame to be embedded on a first website provided by the publisher, the first merchandise frame comprising (i) at least a portion of the first normalized merchandise data that is associated with a first merchandise of the first merchant and (ii) at least a portion of the second normalized data that is associated with a second merchandise of the second different merchant;
	Siegel discloses a first merchandise frame (e.g., Fig. 1 #103, Fig. 5 #110a-b, Fig. 6 #605) presented on a website (such as a blog, publisher of a tech review). Fig. 5 demonstrates that multiple products (i.e., first and second merchandise) can be displayed on the website, the website further incorporating an e-cart (i.e., e-commerce frame). As required by the claims, the first merchandise frame (i.e. not just the e-cart (e-commerce frame)) includes both of (i) at least a portion of the first normalized merchandise data that is associated with a first merchandise of the first merchant and (ii) at least a portion of the second normalized data that is associated with a second merchandise of the second different merchant. That is, the first merchandise frame of the claimed invention requires a portion of merchandise data for first and second merchandise associated with distinct first and second merchants. 
normalized, the portion of the normalized data having been generated…by converting the different formats of the first and second merchandise data into a single common format. Siegel is silent in regards to generating first and second normalized merchandise data by converting the different formats of the first and second merchandise data into a single common format. 
	To this accord, newly cited Johnson (US 20140122203) is relevant because, like Siegel, Johnson discloses a universal e-cart in the form of a multi-merchant shopping cart. The most pertinent feature of Johnson is in the “normalization” of data.  Indeed, Johnson discloses obtaining merchandise data (e.g., 0006 (extracting product information from the webpage), 0044 (the shopping cart 710 retrieves information about the product from the merchant web site)) and subsequently normalizing (i.e., converting) that data (0024 (normalizing the extracted information), 0034 (which it then normalizes and returns to the shopping cart object 505 for display on a user interface window), 0040 and 0044 (receiving back normalized product information)). The normalized data appears in the multi-merchant cart, which is analogous to the e-cart of Siegel, and thus the normalized data of Johnson appears in the e-commerce frame itself, not in the first merchandise frame. That is, the shopping cart (i.e., the e-commerce frame) performs retrieving data from the visited webpage, the data is normalized, and the normalized data is 
	Moreover, the shopping cart object of Johnson remains within the browser – rather than embedded in the website being visited – taking the form of a bookmarklet, but the shopping cart object may be designed as a browser add-on, browser extension, browser widget, toolbar, etc. The shopping cart object, then, cannot be construed as a first merchandise frame as claimed because it is never in fact embedded in any website. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619